DISMISS and Opinion Filed July 3, 2013.




                                             In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                       No. 05-13-00688-CV

                     PETER B. CASEY D/B/A C&S BULLION, Appellant
                                         V.
                     GR HOSPITALITY MANAGEMENT, LLC, Appellee

                        On Appeal from the 191st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-11-06033

                                MEMORANDUM OPINION
                           Before Justices O’Neill, Francis, and Fillmore
                                    Opinion by Justice O’Neill
          Before the Court is appellee’s June 11, 2013 motion to dismiss the appeal. Appellee

contends the appeal should be dismissed because appellant failed to file a timely notice of

appeal.

          A notice of appeal is due thirty days after the date the judgment is signed. See TEX. R.

APP. P. 26.1. If a party files a timely post-judgment motion extending the appellate timetable,

the notice of appeal is due ninety days after the date the judgment is signed. See TEX. R. APP. P.

26.1(a). An extension of time may be granted if an appellant files a notice of appeal within

fifteen days of the deadline and files a motion complying with rule of appellate procedure

10.5(b).    See TEX. R. APP. P. 26.3.      Without a timely notice of appeal, this Court lacks

jurisdiction. See TEX. R. APP. P. 25.1 (b).
       In his response to the motion to dismiss, appellant contends that his notice of appeal was

timely because it was filed within thirty days of the trial court denying his motion to set aside the

judgment at a hearing held on April 26, 2013. Appellant’s contention is incorrect. Appellate

timetables begin running only from the date the judgment is signed. See TEX. R. APP. P. 26.1.

       The trial court signed a final summary judgment on January 23, 2013. Appellant filed a

timely motion to set aside the judgment on February 14, 2013. Accordingly, appellant’s notice

of appeal was due on April 23, 2013, ninety days after the date the judgment was signed.

Appellant filed his notice of appeal on May 16, 2013, twenty-three days past the due date.

Because appellant did not file a timely notice of appeal, this Court lacks jurisdiction.

Accordingly, we grant appellee’s motion and dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O’NEILL
                                                      JUSTICE

130688F.P05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

PETER B. CASEY D/B/A C&S BULLION,                    On Appeal from the 191st Judicial District
Appellant                                            Court, Dallas County, Texas.
                                                     Trial Court Cause No. DC-11-06033.
No. 05-13-00688-CV         V.                        Opinion delivered by Justice O’Neill.
                                                     Justices Francis and Fillmore, participating.
GR HOSPITALITY
MANAGEMENT, LLC, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee, GR HOSPITALITY MANAGEMENT, LLC, recover its
costs of this appeal from appellant, PETER B. CASEY D/B/A C&S BULLION.


Judgment entered this 3rd day of July, 2013.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O’NEILL
                                                     JUSTICE




                                               –3–